COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO. 2-07-231-CV
 
NOBLE EZUKANMA, M.D. AND                                            APPELLANTS
HEALTHFIRST MEDICAL GROUP, 
P.A., AND KRISHNABABU 
CHUNDURI, M.D. 
 
                                                      V.
 
ROBERT GENE CUNNINGHAM,                                               APPELLEES
INDIVIDUALLY AND AS REPRESENTATIVE 
OF THE ESTATE OF PATRICIA MAUDINE 
CUNNINGHAM, DECEASED, ROBIN LEE 
CUNNINGHAM BISHOP, AND TRACY 
JEANNE CUNNINGHAM LANG
 
                                                    AND
 
ROBERT GENE CUNNINGHAM,                                            APPELLANTS
INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED, ROBIN LEE 
CUNNINGHAM BISHOP, AND TRACY JEANNE
CUNNINGHAM LANG
 
                                                      V.
 
LADI O.M. HAROONA, M.D.                                                     APPELLEE
 
                                                   ----------
              FROM THE 141ST DISTRICT
COURT OF TARRANT COUNTY
                                                   ----------




                   MEMORANDUM OPINION[1] AND
JUDGMENT
                                                   ----------
We have
considered appellants Noble Ezukanma, M.D. and HealthFirst Medical Group, P.A.
and appellees Robert Gene Cunningham, Individually and as Representative of the
Estate of Patricia Maudine Cunningham, Deceased, Robin Lee Cunningham Bishop,
and Tracy Jeanne Cunningham Lang=s AJoint
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss appellants= appeal
of the final judgment entered in appellees= favor
only.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).
Costs of
appellants= appeal of the judgment entered
in appellees= favor shall be paid by the
party incurring the same, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
GARDNER, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
December 11, 2008




[1]See Tex. R. App. P. 47.4.